Title: From John Adams to Robert J. Evans, 12 January 1820
From: Adams, John
To: Evans, Robert J.



Dear Sir—
Montezillo January 12th—1820

I thank you for your New-Years letter of Benjamin Rush—As Agriculture is the Nursing Mother of us all - It cannot be too assidously cultivated - nor is it likely to be too much honored—while Mercantile profits are so much greater—and military glory is esteemed the highest glory
The American is an Able writter—but I wish he had avoided so many appearances of endeavouring to Justify—or at least to apologize for Slavery in general—His Aurguments ad-hominem—from the Bible—reminded me of anecdote—which as I am an Old Man—and as Old Age has a previledge to be talkative and narrative—I will attempt to relate— In the Winter of 76 Mr Pains Common sense—and my thoughts on Government—made thier appearance in Public—the one not long after the other—Common sense, recommended—a Simple democracy the Thoughts on Government, and Organization—in three distinct departments, as independent of each-other as human beings can be—the Legislator to consist of three branches—Mr. Paine come flying to my apartment to reproach me for publishing a Monarchico Artistocratico Democratico System—He scolded violently, but I soothed him down, by laughing at him in my turn—Paine said I—how could you be such an abominable hypocrite as to pretend to prove in your common sense from the old Testament that Monarchy was not lawful by the word of God—this struck him dumb for a moment—but recovering himself and shruging his shoulders and laughing—said with great contempt—“I believe nothing of the Old Testament—nor the new neither and then pausing said—I have had thoughts of publishing my opinions upon Religion—but upon the whole I have concluded to put it off—till the latter part of Life”—this plan he pursued consistently pursued—
I am not sorry his bones are gone to England to moulder in the soil where they grew—for I claim neither to myself—or to my Country any honour from having once supported them—
I am Sir your obliged friend / and humble Servant
John Adams